[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            SEPT 10, 2008
                             No. 07-15433                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

               D. C. Docket No. 06-00121-CR-FTM-99-DNF

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

HOWARD HENRY,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                          (September 10, 2008)

Before TJOFLAT, BIRCH and BLACK, Circuit Judges.

PER CURIAM:
      Carl A. Johnston, appointed counsel for Howard Henry, has filed a motion to

withdraw on appeal supported by a brief prepared pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

issues of arguable merit, counsel’s motion to withdraw is GRANTED and Henry’s

conviction and sentence are AFFIRMED.




                                           2